Judgment, Supreme Court, New York County, rendered June 22, 1973, convicting defendant of robbery in the third degree and grand larceny in the third degree, and sentencing him to concurrent indeterminate terms of imprisonment aggregating up to seven years, unanimously modified, on the law, to the extent of reversing the conviction on the grand larceny count, dismissing that count of the indictment and, as so modified, the judgment is affirmed. The People concede that grand larceny in the third degree is an inclusory, concurrent count of robbery in the third degree. The verdict of guilty of robbery requires a dismissal of the lesser grand larceny count (People v Pyles, 44 AD2d 784). We have examined the other points raised by the appellant and find them to be without merit. Concur—Stevens, P. J., Markewich, Murphy, Lupiano and Lane, JJ.